MIDDLETON, J.
It is contended by the city that by reason of the fact that the resolution aforesaid referred to the plans and specifications on file in the office of the director of public service, which plans and specifications showed the proposed improvement would cross Division Street to the property line on the east side thereof, that said plans and specifications were sufficient notice to the plaintiffs that their property was involved in the improvement and subject to assessment. This contention is not sound for the reason that the enabling resolu*608tion, as before stated, showed that the plaintiffs’ property was not involved in the improvement. When the resolution of necessity wholly failed to include any improvement on Division Street that fact released the plaintiffs from any further investigation.
This conclusion is reached upon the assumption that the plaintiffs were duly served with notice of the proposed improvement and a copy of the ordinance aforesaid as provided by §3818 GC. They deny, however, that such service was made, but whether the plaintiffs were served with the notice required by said section or not served with said notice the fact that council failed to make' the necessary stipulation in the ordinance to give it jurisdiction to extend the improvement over and across Division Street deprives it of the right to assess the property of plaintiffs for any part of the cost of said improvement.
A decree is allowed as prayed for in the petition.
Decree for plaintiffs.
MAUCK, PJ, and BLOSSER, J, concur.